J. Fred Jones, Justice, concurring. I join with my brother Fogleman in concurring, with extreme reluctance, in the results reached by the majority from the totality of the existing circumstances in this case. Neither would I concur in the absence of any of them, and neither would I concur in the majority opinion if the matter of the appellant’s youth and the failure to call his attorney were the only circumstances involved. There is no evidence in this case that the officers applied anv pressure on the appellant to make a statement to them after the appellant’s attorney had gone. The evidence is that the appellant sent for the officers rather than the officers sending for the appellant, and that evidence is not contradicted. There is no evidence that the appellant was not fully advised of his constitutional rights to remain silent. Certainly there is no evidence in this case that the attorney advised, or would have advised, the appellant to remain silent, or that he advised or would have advised the appellant as to what statements he should or should not make. It is significant to me also that Vault did not testify on the motion to suppress his confession. There is no evidence as to the personal relationship between the appellant and his attorney as to what should or should not be said and done. The only evidence on this point was that the attorney was employed by the appellant’s parents; that he appeared at the line-up immediately following the appellant’s apprehension, and that he advised the officers he would return for the appellant the following morning. I do not say that under no circumstances would police officers be under a duty to call an accused’s attorney before taking a confession from the accused. Certainly I would say this should be done before police officers take the initiative in questioning an accused in an attempt to obtain a valid confession that could be used against him, but I certainly would not say that under no circumstances could the police officers accept a voluntary confession, voluntarily offered by an accused, without first notifying the accused’s attorney and having him present before the accused is permitted to say what he wants to say. The voluntariness of a confession is the crucial issue involved as to its admissibility in evidence, and the accused has ample protection against the admission of his confession in evidence when it is not completely voluntary and intelligently made.